Citation Nr: 1525345	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  08-37 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before a Decision Review Officer (DRO) at the RO in May 2009.  A transcript of the hearing is of record.

In a July 2012 decision, the Board denied a disability rating in excess of 10 percent for residuals of a left knee injury.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted a Joint Motion for Remand and vacated the Board's July 2012 decision denying a disability rating in excess of 10 percent for residuals of a left knee injury, and remanded the issue to the Board for action in compliance with the February 2013 Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2013 Joint Motion for Remand, the parties agreed that the May 2008 and February 2010 VA examinations relied on by the Board in its denial of a an increased rating, were inadequate as the VA examiner did not indicate why he could not quantify additional limitation of motion in the left knee during a flare-up without resort to speculation.  

In light of the above, the Board finds that another VA examination is needed to comply with the February 2013 Joint Motion instructions. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA orthopedic examination to ascertain the severity of the Veteran's current left knee disability.  The entire claims file must be made available to and reviewed by the examiner.

The examiner must clarify the current severity of the Veteran's left knee disability, to include current range of motion findings, whether there is x-ray confirmation of arthritis, whether there is objective evidence of instability of the knee joint, locking, effusion, subluxation, or any other manifestation. 

The examiner is to discuss any associated limitation of motion, favorable ankylosis, and unfavorable ankylosis of the right and left knees.  In addition, the examiner is to discuss whether the Veteran's left knee disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disabilities.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his left knee repeatedly over a period of time.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
 
2.  When the development requested above has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


